Title: Thomas Boylston Adams to William Cranch, 19 March 1794
From: Adams, Thomas Boylston
To: Cranch, William


          
            My dear William
            Philadelphia [19] March [1794]
          
          My last Letter to you was of such a nature, that I can easily persuade myself no matter arose out of it sufficient to furnish an answer. the subject was personally interesting to me alone, and as

such, it deserved only to be dwelt on by me. I am manifestly also in your debt for your agreeable favor of the 18th Jany:. You ask me to “let you know the State of Politic’s at the fountain head.” Alas! I am not a Physician; and if I were, my chance for accuracy of judgment would be no greater than that of others; and when I tell you that scarcely two people judge alike of the actual State of the public pulse; that the most skillful differ materially in their conclusions, whether it beats the standard of health & tranquility, or indicates a latent disease, the first symptoms of an approaching eruption, or the sure prelude to actual tumult; your surprize perhaps, will be exceeded, only by your conviction of the falibility of human skill—nor will you tax me with a deficiency of discernment above the ordinary run of geniuses, when there are so many professing themselves equally bewildered with myself.
          The crisis is thought to be near at hand, when the American council must pronounce how far they will tamely submit to insult, depredation, & unlawful spoliation from the powers of Europe— English pollicy is more blind & besotted than ever it has been heretofore— they are streching on the rack, the cool and collected spirit of American Independance, whose sinnews will bear but little more tension before a total dissolution must ensue. “O cæcas hominum mentes, O pectora cæca.” Their policy may be good, but our partiality will suggest its apparent fallacy so far as our interest is affected by it. It has long been in the power of Great Britain to bind America forever to her interest, without any uncommon share of favor extended on her part; instead of performing those friendly offices, usually practised among civilized nations, her system has been that of an overbearing, insolent, & haughty Nation, swallowed up in her own self sufficiency, & confiding in the brutal arm of force to procure advantages, which she is too proud to reciprocate. To this conduct we may object, but if breach of faith had not been added to the Catalogue, we could hardly be justifyed in a formal complaint. An Independant Nation may refuse to another privileges of intercourse & may abridge the advantages of a Commercial connection; but if the advantages are reciprocal, the door is open for similar conduct on the other side. This appears to be nearly our situation at present with reference to England— Mr: Madisons Resolutions, which have made so much talk in Congress and in all parts of the Union, contemplate something similar to this mutual restriction. They have met a violent opposition, more from the Idea that they were premature, & probably would be ineffectual for the 

accomplishment of the object that produced them, than a conviction that our wrongs called not at this time for redress. Every American heart I am fully persuaded palpitates opposition to British insolence; but that we are in a situation to avenge our injuries at this time, if pacific measures should prove fruitless, is a question that excites no small degree of embarrasment by the doubtfullness of its nature.
          War is become a common topic in the Seaport towns; it is in a measure familiarized to all classes, by the frequent meetings of Merchants that have been convoked. For the most part, the result of these Assemblies, by the aid of those not so immediately desirous of violent measures, has been favorable. It has been thought prop[er] to leave the business with those, in whom the regulation of Nati[onal] measures is legally vested.
          In this place much pains is taken to inflame the public mind against England; you may easily immagine that our National prejudice requires little provocation of the artificial kind; the spur to our antipathy need not be sharpened, for the mettle is genuine, & to have been once sorely pricked, is sufficient to persuade us, that the part is tender. With me, you will join in an earnest prayer that we may neither suffer too long, nor resent too hastily the oppression with which we are threatned. That we may be as terrible in our resentments, as our forbearance has been magnanimous.
          Your’s
          
            Thomas B Adams.
          
        